DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 January 2022 has been entered.
Response to Amendment
3.	According to the Amendment, filed 04 January 2022, the status of the claims is as follows:
Claim 1 is currently amended; 
Claim 3 is as originally filed;
Claims 5, 6, and 16 are previously presented;
Claim 18 is new; and
Claims 2, 4, 7-15, and 17 are cancelled.
Response to Arguments
4.	Applicant’s arguments, see Remarks, pp. 4-5, filed 04 January 2022, with respect to the rejection of claims 1, 3, 5-7, 12, 16, and 17 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, have been fully considered, and are persuasive in view of the Amendment, filed 04 January 2022.  Therefore, the rejection has been withdrawn.
5.	Applicant’s arguments, see Remarks, pp. 5-7, filed 04 January 2022, with respect to the rejection of claims 1, 5-7, and 12 under 35 U.S.C. 103 as being unpatentable over Toth, U.S. Patent Application Publication No. 2014/0081154 A1 (“Toth”), in view of Yuen et al, U.S. Patent Application Publication No. 2014/0107493 A1 (“Yuen”), further in view of Melker, U.S. Patent Application Publication No. 2016/0022157 A1 (“Melker”), and further in view of Ferren, U.S. Patent Application Publication No. 2009/0157058 A1 (“Ferren”), the rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Toth in view of Yuen, further in view of Melker, and further in view of Ferren, as applied to claim 1, and further in view of Turcott, U.S. Patent No. 6,731,967 B2 (“Turcott”), and the rejection of claims 16 and 17 under 35 U.S.C. 103 as being unpatentable over Toth in view of Yuen, further in view of Melker, and further in view of Ferren, as applied to claim 1, and further in view of Buntic, U.S. Patent Application Publication No. 2011/0218448 A1 (“Buntic”), have been fully considered, and are persuasive in view of the Amendment, filed 04 January 2022.  Therefore, the rejections have been withdrawn.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1, 3, 5, 6, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 1 recites the limitation “a wireless transmitter, embedded into the housing, to transmit an alert data signal at the selected radio frequency in response to the determine.”  However, the limitation appears incomplete, and thus, it is not clear what the transmission is in response to.  Examiner suggests the following amendment to the claim:
- - 
1.	(Currently Amended) An implantable device for monitoring vessel patency comprising:
a housing that includes an opening for accommodating a vessel of a living body;
first and second windows in the housing, the second window being diametrically opposed from the first window;
a light source, embedded into the housing and behind the first window such that light emanating from the light source passes through the first window, including electronic circuitry that is configured to control the light source to emit light at a pulse frequency of less than or equal to a heart rate associated with the living body;
a sensor, embedded into the housing diametrically opposed from the light source housing and behind the second window such that light emanating from the light source passes through the first window, to detect light transmitted from the light source across the opening such that the sensor detects the light passed through the vessel, wherein the second window in combination with the housing limits light from other light sources reaching the sensor, wherein an intensity of the detected light by the sensor correlates to patency of the vessel accommodated in the opening;
a processor, the processor programmed to:
acquire a baseline sensor signal corresponding to an intensity of light;
select, from a range of available radio frequencies, a radio frequency based on the intensity of the detected light, and
determine that the intensity of the detected light deviates from the baseline sensor signal by more than a safety margin; and
a wireless transmitter, embedded into the housing, to transmit an alert data signal at the selected radio frequency in response to the determined deviation of the intensity of the detected light from the baseline sensor signal is more than the safety margin.
 - - 
	Claims 3, 5, 6, 16, and 18 are rejected due to their dependencies to base claim 1.
Reasons for Allowance
7.	Claims 1, 3, 5, 6, 16, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office Action.
8.	The following is a statement of reasons for the indication of allowable subject matter:  
As to Claims 1, 3, 5, 6, 16, and 18, neither Toth, Yuen, Melker, Ferren, Turcott, Buntic, nor the prior art of record teaches the implantable device of base claim 1, including the following, in combination with all other limitations of the base claim:
…
first and second windows in the housing, the second window being diametrically opposed from the first window;
a light source, embedded into the housing and behind the first window such that light emanating from the light source passes through the first window, … ;
a sensor, embedded into the housing diametrically opposed from the light source housing and behind the second window such that light emanating from the light source passes through the first window, to detect light transmitted from the light source across the opening such that the sensor detects the light passed through the vessel, wherein the second window in combination with the housing limits light from other light sources reaching the sensor, …;

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        02/15/2022